Citation Nr: 1524933	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, S.B.




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1990.  The Veteran died in January 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the appellant's claim for service connection for the cause of the Veteran's death.  

In July 2012, the appellant testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

An April 2013 Board decision denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court reversed the portion of the Board's decision that denied service connection for the cause of the Veteran's death and remanded the claim to the Board for further proceedings.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the electronic record contains the Court's December 2014 Memorandum Decision.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  In an April 2013 decision, the Board denied service connection for the cause of the Veteran's death.  

2.  In a December 2014 Memorandum Decision, the Court reversed the April 2013 Board decision, in part, and the Board is bound by the Court's finding that service connection for the cause of the Veteran's death is warranted.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).    


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


